Exhibit 10.9

Execution Version

 

LOGO [g562019g0807035856867.jpg]

August 2, 2018

Pat Collins

c/o Arlo Technologies, Inc.

350 E. Plumeria Dr.

San Jose, CA 95134

Re: Confirmatory Employment Letter

Dear Pat:

This letter agreement (the “Agreement”) is entered into between Pat Collins
(“you”) and Arlo Technologies, Inc. (the “Company” or “we”), effective as of
August 2, 2018 (the “Effective Date”), to confirm the terms and conditions of
your employment with the Company as of the Effective Date. Except as set forth
in this Agreement, this Agreement supersedes and replaces any and all employment
terms, compensation, or benefits you may have had or to which you may have been
entitled prior to the Effective Date, including without limitation the
employment agreement by and between you and NETGEAR, Inc. (“NETGEAR”) as of
January 1, 2016.

 

1.

Title; Position. You will continue to serve as the Company’s Senior Vice
President, Products. You also will continue to report to the Company’s Chief
Executive Officer and will perform the duties and responsibilities customary for
such position and such other related duties as are lawfully assigned by the
Company’s Chief Executive Officer. While you render services to the Company, you
will not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. You may engage in civic and not-for-profit activities as long as
such activities do not interfere with the performance of your duties under this
Agreement. By signing this Agreement, you confirm that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

 

2.

Base Salary. As of the Effective Date, your annual base salary will be $414,000,
which will be payable, less any applicable withholdings, in accordance with the
Company’s normal payroll practices. Your annual base salary will be subject to
review and adjustment from time to time by our Board of Directors (“Board”) or
its Compensation Committee (the “Committee”), as applicable, in its sole
discretion.

 

3.

Annual Bonus. For each Company fiscal year commencing with the fiscal year
beginning on January 1, 2019, you will have the opportunity to earn a target
annual cash bonus equal to 60% of your annual base salary earned during the
fiscal year, based on achieving performance objectives established by the Board
or the Committee, as applicable, in its sole discretion and payable upon
achievement of those objectives as determined by the Committee. With respect

 



--------------------------------------------------------------------------------

  to the period between July 2, 2018 and December 31, 2018, you will be eligible
to receive a target bonus equal to 60% of your base salary earned during the
period between July 2, 2018 and December 31, 2018, based on achieving
performance objectives established by the Board or the Committee, as applicable,
in its sole discretion and payable upon achievement of those objectives as
determined by the Committee. Unless determined otherwise by the Board or
Committee, as applicable, any such bonus will be subject to your continued
employment through and until the date of payment. Your bonus opportunity and the
applicable terms and conditions may be adjusted from time to time by the Board
or the Committee, as applicable, in its sole discretion.

 

4.

Equity Awards. Subject to the approval of the Board, the Company will grant you
an option to purchase 437,500 shares of the Company’s common stock (“Option”)
under the Company’s 2018 Equity Incentive Plan. The complete terms and
conditions of the Option (including how the Option will be treated on a change
in control of the Company) are set forth in the Option Agreement provided to you
with this letter. If there is any conflict between the general terms described
above and the provisions of the Option Agreement, the Option Agreement will
govern.

In addition, you will be eligible to receive awards of stock options, restricted
stock units or other equity awards pursuant to any plans or arrangements the
Company may have in effect from time to time. The Board or the Committee, as
applicable, will determine in its sole discretion whether you will be granted
any such equity awards and the terms of any such award in accordance with the
terms of any applicable plan or arrangement that may be in effect from time to
time.

In addition, in the event of a spin-off of the Company from NETGEAR, you
acknowledge and agree that your awards of stock options, restricted stock units,
or other equity awards held by you relating to shares of NETGEAR common stock
will be treated as set forth in the Employee Matters Agreement by and between
the Company and NETGEAR that will be entered into in connection with the IPO.

 

5.

Employee Benefits. You will continue to be eligible to participate in the
benefit plans and programs established by the Company for its employees from
time to time, subject to their applicable terms and conditions, including
without limitation any eligibility requirements. The Company reserves the right
to modify, amend, suspend or terminate the benefit plans and programs it offers
to its employees at any time.

 

6.

Severance. You will be eligible to enter into a Change in Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your position
within the Company. The Severance Agreement will specify the severance payments
and benefits you may become entitled to receive in connection with certain
qualifying terminations of your employment with the Company. These protections
will supersede all other severance payments and benefits to which you otherwise
may be entitled, or may become entitled in the future, under any plan, program
or policy that the Company may have in effect from time to time. For purposes of
clarification, any severance benefits or arrangements that may have applied to
you before the Effective Date no longer will apply and you will have no rights
or entitlements under any such plans, programs, agreements or arrangements.

 

-2-



--------------------------------------------------------------------------------

7.

Confidentiality Agreement; Arbitration; Class Action Waiver. As an employee of
the Company, you will continue to have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, your acceptance of this
Agreement confirms that the terms of the Company’s At-Will Employment,
Confidential Information and Invention Assignment Agreement you previously
signed with the Company (the “Confidentiality Agreement”) still apply. In the
event of any dispute or claim relating to or arising out of our employment
relationship, you and the Company agree to an arbitration in which (i) you are
waiving any and all rights to a jury trial, but all court remedies will be
available in arbitration, (ii) we agree that all disputes between you and the
Company shall be fully and finally resolved by binding individual arbitration
and not in a Class or Collective Action, (iii) all disputes shall be resolved by
a neutral arbitrator who shall issue a written opinion, (iv) the arbitration
shall provide for adequate discovery, and (v) the Company shall pay all the
arbitration fees, except an amount equal to the filing fees you would have paid
had you filed a complaint in a court of law. Your acceptance of this Agreement
confirms that the terms of the Company’s Mutual Arbitration Agreement you
previously signed with the Company (the “Mutual Arbitration Agreement”) still
apply.

 

8.

At-Will Employment. This Agreement does not imply any right to your continued
employment for any period with the Company or any of its affiliates. Your
employment with the Company will continue to be “at will.” It is for no
specified term, and may be terminated by you or the Company at any time, with or
without cause or advance notice.

 

9.

Protected Activity Not Prohibited. Nothing in this Agreement or in any other
agreement between you and the Company, as applicable, will in any way limit or
prohibit you from engaging for a lawful purpose in any Protected Activity. For
purposes of this Agreement, “Protected Activity” means filing a charge,
complaint, or report with, or otherwise communicating, cooperating, or
participating in any investigation or proceeding that may be conducted by, any
state, federal, or local governmental agency or commission, including the U.S.
Securities and Exchange Commission, the Equal Employment Opportunity Commission,
the Occupational Safety and Health Administration, and the National Labor
Relations Board (the “Government Agencies”). You understand that in connection
with such Protected Activity, you are permitted to disclose documents or other
information as permitted by law, and without giving notice to, or receiving
authorization from, the Company. Notwithstanding the foregoing, you agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the Government Agencies. You
further understand that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding your right to engage in Protected Activity
that conflicts with, or is contrary to, this paragraph is superseded by this
Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016, you
are notified that an individual will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation

 

-3-



--------------------------------------------------------------------------------

  by an employer for reporting a suspected violation of law may disclose the
trade secret to the individual’s attorney and use the trade secret information
in the court proceeding, if the individual files any document containing the
trade secret under seal and does not disclose the trade secret, except pursuant
to court order.

 

10.

Miscellaneous. This Agreement, together with the Confidentiality Agreement, the
Option Agreement, the Severance Agreement, the Mutual Arbitration Agreement and
any outstanding equity-based award and the applicable award agreements governing
such awards, constitute the entire agreement between you and the Company
regarding the material terms and conditions of your employment, and they
supersede and replace all prior negotiations, representations or agreements
between you and the Company. This Agreement may be modified only by a written
agreement signed by you and a duly authorized officer of the Company.

To confirm the current terms and conditions of your employment, please sign and
date in the spaces indicated and return this Agreement to me.

 

Sincerely, Arlo Technologies, Inc. By:  

/s/ Andrew Kim

  Andrew Kim   President

 

Agreed to and accepted:

/s/ Pat Collins

Pat Collins Dated:  

August 2, 2018

 

-4-